Mr. Justice Clark delivered the opinion of - the court. This case presents for our consideration practically the same points as were raised in the case of Woman’s Temperance Building Association v. Anna Evans Devore, executrix, etc., No. 15380, 160 Ill. App. 153, and might properly have been disposed of at the same time. As stated by the appellants in the brief, the pleas and answers were identical in this case with those in the case last referred to. The case now before ns was submitted upon briefs with case No. 15996, in which Willis J. Wells was appellant, one brief and argument being filed for both cases. In addition to the points made in case No. 15380 by the appellee, appellant here urges that the judgment against the Mutual Reserve Contract Company was void because there was no proper service of the summons. The court below ruled against the appellant on this contention and, we think, correctly. For reasons set forth in the opinion filed in case No. 15380, above referred to, the judgment in the present case should, in our opinion, be affirmed. Affirmed.